Citation Nr: 1634015	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-45 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUE

Entitlement to a compensable initial rating prior to July 21, 2009, and a rating in excess of 10 percent thereafter, for a service-connected healed fracture of the right ulna.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2004 until December 2007.  Among the medals received for his honorable service, the Veteran received a Combat Action Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This matter was previously remanded by the Board in March 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously afforded an examination by VA in July 2008.  The Board notes that statements made by the Veteran since that time suggest a possible increase in severity of the disability.  In this regard, a VA treatment record dated in December 2011 noted that he was being seen for right wrist pain described as throbbing.  A December 2013 record reflects that the Veteran was seen in urgent care for complaints including right wrist pain which had become sore after a workout.  A new examination is warranted to determine the current severity of the disability.  

In addition, a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court noted first that the Secretary's current upper and lower extremity disability benefits questionnaires ask the examiner to comment on whether any range of motion movements are painful on active or passive testing and in weight-bearing or non-weight-bearing use. See, e.g., VA Form 21-0960M-9, May 2013 (Knee and Lower Leg Conditions); VA Form 21-0960M-7, May 2013 (Hand and Finger Conditions); and VA Form 21-0960M-12, May 2013 (Shoulder and Arm Conditions), available at http://www.benefits.va.gov/compensation/dbq_ListByDBQFormName.asp (last visited June 30, 2016).  Second, the Court stated that it is aware of three cases at the Court in which the Secretary has agreed to remand a claim involving an upper extremity joint for VA to provide a medical examination that complies with the final sentence in § 4.59. See Franklin, 2013 WL 1897184, at *3 (right shoulder); Appellant's Supp. Mem., Attachment BVA 05-15 051 (Mar. 18, 2013) (degenerative joint disease of the left shoulder); id. at Attachment BVA 04-33 221 (May 30, 2013) (degenerative arthritis, right shoulder).  The Court concluded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The Board therefore finds that the VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

The claims folder should also be updated to include VA treatment records compiled since April 8, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, any vocational rehabilitation records should be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of the Veteran at the Baltimore VA Medical Center and all associated facilities including the Perry Point VA Medical Center dated from April 8, 2016 to the present, and all records of treatment of the Veteran at the Philadelphia VA Medical Center and all associated facilities dated from May 24, 2013 to the present.  Copies of all vocational rehabilitation records should also be obtained.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical clinician to ascertain the nature and severity of his service-connected healed fracture of the right ulna.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(i) Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If it is not practical to test the Veteran's disability while weight-bearing, then the examiner must specifically indicate that such testing cannot be done.  

(ii) The opinion should address whether the Veteran's functional ability is limited during flare-ups or when the right forearm is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

(iii) The examiner should also address the possibility that the Veteran's disability is not most accurately expressed as an impairment of the joint, but rather as impairment of the ulna itself.  The examiner should indicate whether there is any malunion or nonunion of the ulna.  

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




